Citation Nr: 1423582	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-12 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability claimed as total right knee replacement, inclusive of degenerative joint disease, to include as secondary to the service-connected left knee, status post total knee replacement, inclusive of degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to service connection for a total right knee replacement. 

The Veteran testified at an August 2012 videoconferencing hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDING OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's right knee disability, diagnosed as degenerative joint disease status post total right knee replacement, was caused by his service-connected left knee disability, status post total left knee replacement, inclusive of degenerative joint disease.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, identified as degenerative joint disease status post total right knee replacement, as secondary to service-connected status post total left knee replacement have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the favorable disposition of the claim as discussed below, further development under the VCAA or other law is not warranted and any deficiency in VA's duty to notify or assist the Veteran is harmless at this juncture.

Entitlement to Service Connection for a Right Knee Disability 

Service connection may be granted for a disability resulting from disease or injury incurred in or preexisting disease or injury aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The Veteran does not contend that his right knee disability was caused by service, nor does the record reflect that the Veteran's right knee disability manifested from service.  Instead, the Veteran contends that his right knee disability, assessed as degenerative joint disease, status post total knee replacement, is secondary to the service-connected left knee, status post total knee replacement and inclusive of a degenerative joint disease disability.

The Veteran's private treatment records indicate treatment for a right knee disability beginning in 1986 until his total right knee replacement in 2006.  These records indicate treatment for right knee pain diagnosed as rheumatoid arthritis, osteoarthritis and degenerative joint disease.  The Veteran was also diagnosed with degenerative joint disease at the September 2010 VA examination.  The Veteran's private treating physician diagnosed him with osteoarthritis, posttraumatic in the February 2010 private opinion. 

The Veteran is currently service connected for left knee total knee replacement, previously evaluated as degenerative joint disease prior to the total knee replacement.

The medical evidence of record contains one positive private opinion and one negative VA opinion.  

The February 2010 private treating physician reported the Veteran injured his left knee in service and while treated, it never got completely well.  He stated "it got progressively worse, especially between 1980 and 1985.  During this period of time, his weight ballooned from 230 pounds to 295 pounds.  He feels that his activity was decreased because of his left knee pain."  The physician noted that in 1993 the Veteran underwent a left total knee replacement and in 2006 he underwent a right total knee replacement.  

The February 2010 physician provided the opinion:

[The Veteran] has osteoarthritis, posttraumatic, in addition to his rheumatoid arthritis.  He injured his left knee in the service, and he had continuing pain which limited his activity which contributed to his obesity.  Obesity is clearly associated with knee degeneration and in that sense the right knee deterioration can be directly linked to his posttraumatic arthritis from his service injury in 1968.

The September 2010 VA examiner opined that the Veteran's degenerative arthritis of the right knee status post total right knee replacement is less likely as not secondary to his left knee degenerative changes status post total left knee replacement.  

As rationale, the VA examiner stated

He had RA beginning in the 1980s and marked DJD was noted in both knees as of 1992.  He has marked obesity at least dating back to discharge from military 1970, which is a major risk factor for DJD.  In the years since 1993 (year of his TKA of left knee- the records indicate it was very helpful) the right knee has been the main impairment, so there would not be a detrimental effect of the left knee replacement on the right knee since then.  The only medical evidence we have before 1993 shows a combined picture of RA + DJD.  From 1970 to 1986 there is no medical evidence.

Post service treatment records lend support to both medical opinions and are consistent with the dates and notes of treatment.  The February 2010 private physician opined that the Veteran became more obese due to limitation of activity because of the service connected left knee disability, and this obesity caused his right knee disability.  While the September 2010 VA examiner provided an opinion against the claim, her rationale does not contradict the private physician's opinion on obesity being a cause of the right knee disability.  The September 2010 VA examiner did not speak to the relationship between the left knee disability and obesity.  At the very least, on balance, there is one medical opinion in support of the claim and one medical opinion against the claim, both equally probative of the issue of service connection for a right knee disability.

Based on a review of the record, the Board finds that the evidence is, at the very least, in equipoise as to whether the Veteran's right knee disability is caused his service-connected left knee disability.  Therefore, the Board resolves all reasonable doubt in the Veteran's favor, and service connection for a right knee disability, identified as degenerative joint disease status post total right knee replacement, is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a right knee disability, identified as degenerative joint disease status post total right knee replacement, as secondary to the service-connected left knee status post total knee replacement, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


